
	
		II
		111th CONGRESS
		2d Session
		S. 3205
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Schumer (for
			 himself, Mr. Menendez,
			 Mr. Lautenberg, Mrs. Lincoln, Mrs.
			 Shaheen, Ms. Klobuchar,
			 Mr. Cardin, Mr.
			 Begich, Mrs. McCaskill,
			 Mr. Leahy, Mr.
			 Harkin, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that fees charged for baggage carried into the cabin of an aircraft are subject
		  to the excise tax imposed on transportation of persons by air.
	
	
		1.Short titleThis Act may be cited as the
			 Block Airlines' Gratuitous Fees
			 Act or the BAG
			 Fees Act.
		2.Fees for carry-on
			 baggage treated as paid for taxable transportation
			(a)In
			 generalSubsection (e) of
			 section 4261 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(5)Amounts paid
				for carry-on baggageAny amount paid for baggage personally
				carried into the cabin of the aircraft by a person shall be treated for
				purposes of subsection (a) as an amount paid for taxable
				transportation.
					.
			(b)Effective
			 dateThe amendment may by this section shall apply to
			 transportation beginning on or after the date of the enactment of this
			 Act.
			
